PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/709,581
Filing Date: 10 Dec 2019
Appellant(s): Neugeboren et al.



__________________
Kurt Rohlfs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/18/2022.
04/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Objections
Claim 2 is objected to because of the following informalities:  as to claim 2, acronyms “CATV”, “CMTS”, and “RPD” should be spelled out.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  as to claim 4, acronym “DOCSIS” should be spelled out.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  as to claim 6, “the Global Network” should be replaced by a Global Network.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claim 5, lines 1-2, it is not clear whether “the upstream device” refers back to the “upstream sending device” or “upstream network device”. 
Claim 24 recites the limitation "the reference source" on line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 depends on claim 24, therefore it has been rejected as well.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,530,512. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,530,512 discloses all the subject matters of claims 21 and 22 of the instant application.
Instant Application
10,530,512
21. A method comprising:
receiving, by a computing device, a first time from a network device, the first time derived from a first timing source in a first domain; receiving, by the computing device, a second time in a second domain from a second timing source; calculating, by the computing device, a difference time value between the first time and the second time; and sending, by the computing device, the difference time value to the network device.
22.    The method of claim 21 where the network device uses the difference time value to send a delay value to other computing devices to synchronize timing of the other computing devices in the second domain, and wherein the other computing devices are configured to synchronize the respective time using the delay value with mobile devices to allow timing synchronization between the mobile devices.
1. A method comprising: 
receiving, by a computing device, a first time from a network device, the first time derived from a first timing source in a first domain; receiving, by the computing device, a second time in a second domain from a second timing source; calculating, by the computing device, a difference time value between the first time and the second time; and sending, by the computing device, the difference time value to the network device, wherein the network device uses the difference time value to send a delay value to other computing devices to synchronize timing of the other computing devices in the second domain, and wherein the other computing devices are configured to synchronize the respective time using the delay value with mobile network devices to allow timing synchronization between the mobile network devices.

s 23 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,530,512 in view of Chen et al. (hereinafter, referred to as Chen) (US 2018/0116009).
As to claim 23, claim 1 of U.S. Patent No. 10,530,512 discloses all the subject matters claimed in claim 23, except that the computing device is a cable modem. Chen, in the same field of endeavor, discloses a method comprising: receiving, by a computing device (i.e., a cable modem), a first time from a network device (i.e., a CMTS device), the first time derived from a first timing source in a first domain (see paragraph 0067, where the time stamp received from the CMTS is interpreted as the “first time” and the clock of the CMTS is interpreted as “a first timing source in a first domain”); receiving, by the computing device, a second time in a second domain from a second timing source (see paragraph 0067, where the clock of the cable modem is interpreted as a second timing source representing a second time); and calculating, by the computing device, a difference time value between the first time and the second time (see paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 1 of U.S. Patent No. 10,530,512, as suggested by Chen, in order to determine the transmission time in a cable modem system.
As to claim 26, claim 1 of U.S. Patent No. 10,530,512 discloses all the subject matters claimed in claim 26, except that the difference time value quantifies a one-way delay from the network device to the computing device. Chen, in the same field of endeavor, discloses a method comprising: receiving, by a computing device (i.e., a cable modem), a first time from a network device (i.e., a CMTS device), the first time 
As to claims 27 and 28, claim 1 of U.S. Patent No. 10,530,512 discloses all the subject matters claimed in claim 27, except that the first time is obtained from a first time stamp sent by the network device and specifying a send time. Chen, in the same field of endeavor, discloses a method comprising: receiving, by a computing device (i.e., a cable modem), a first time from a network device (i.e., a CMTS device), the first time derived from a first timing source in a first domain (see paragraph 0067, where the time stamp received from the CMTS is interpreted as the first time and the clock of the CMTS is interpreted as a first timing source in a first domain); receiving, by the computing device, a second time in a second domain from a second timing source (see paragraph 0067, where the clock of the cable modem is interpreted as a second timing  Chen further discloses that the first time is obtained from a time stamp sent by the network device and specifying a send time (see paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of claim 1 of U.S. Patent No. 10,530,512, as suggested by Chen, in order to determine the transmission time in a cable modem system. As to claim 28, Chen further discloses that the second time is a time of receipt of the time stamp by the computing device (see paragraph 0067).
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 29 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,530,512. This is a statutory double patenting rejection.

10,530,512
29.    A method comprising:
receiving, by a computing device, a first time from a network device, the first time derived from a first timing source in a first domain; receiving, by the computing device, a second time in a second domain from a second timing source; calculating, by the computing device, a difference time value between the first time and the second time; and
sending, by the computing device, the difference time value to the network device, where the network device uses the difference time value to send a delay value to other computing devices to synchronize timing of the other computing devices in the second domain, and wherein the other computing devices are configured to synchronize the respective time using the delay value with mobile devices to allow timing synchronization between the mobile devices.
1. A method comprising: 
receiving, by a computing device, a first time from a network device, the first time derived from a first timing source in a first domain; receiving, by the computing device, a second time in a second domain from a second timing source; calculating, by the computing device, a difference time value between the first time and the second time; and 
sending, by the computing device, the difference time value to the network device, wherein the network device uses the difference time value to send a delay value to other computing devices to synchronize timing of the other computing devices in the second domain, and wherein the other computing devices are configured to synchronize the respective time using the delay value with mobile network devices to allow timing synchronization between the mobile network devices.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 21, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter, referred to as Chen) (US 2018/0116009), in view of Dolgov (US 2010/0298020).
As to claim 1, Chen discloses a method implemented in a cable modem synchronized to a time source (see paragraphs 0066-0067, clock of the cable modem has been interpreted as a time source that cable modem has been synchronized to), the method comprising: receiving, a message having a time stamp (see paragraph 0067, “a reference time stamp” received from CMTS 110) specifying a send time (see paragraph 0067), from an upstream sending device (i.e., the CMTS device) in a network (see 
As to claim 2, Chen discloses that the message was sent in a packet through a CATV network from a CMTS (see paragraphs 0049, 0050, 0056, 0058, and 0067).  

As to claim 4, Chen discloses that the packet based protocol is DOCSIS (see paragraph 0059).
As to claim 5, Chen discloses that the upstream device is the sending device (see paragraph 0067).
As to claim 21, Chen discloses a method comprising: receiving, by a computing device (i.e., a cable modem), a first time from a network device (i.e., a CMTS device), the first time derived from a first timing source in a first domain (see paragraph 0067, where the time stamp received from the CMTS is interpreted as the first time and the clock of the CMTS is interpreted as a first timing source in a first domain); receiving, by the computing device, a second time in a second domain from a second timing source (see paragraph 0067, where the clock of the cable modem is interpreted as a second timing source representing a second time); and calculating, by the computing device, a difference time value between the first time and the second time (see paragraph 0067). Chen discloses all the subject matters claimed in claim 21, except for sending, by the computing device, the difference value to the network device. Dolgov, in the same field of endeavor, discloses a communication system comprising a transmitter and a receiver (see the abstract). Dolgov discloses that the receiver calculates a one-way transmission delay by calculating the difference in time between the transmission time stamp indicated in the received signal and the reception time stamp applied by the receiver (see paragraph 0063). The receiver may subsequently communicate the calculated one-way transmission delay back to the transmitter so it can be recorded in a memory 
As to claim 23, Chen discloses that the computing device is a cable modem (see paragraph 0067).
As to claim 26, Chen discloses that the difference time value quantifies a one-way delay from the network device to the computing device (see paragraph 0067).
As to claim 27, Chen discloses that the first time is obtained from a time stamp sent by the network device and specifying a send time (see paragraph 0067).
As to claim 28, Chen discloses that the second time is a time of receipt of the time stamp by the computing device (see paragraph 0067).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Dolgov, further in view of Alex (US 2018/0054251).
As to claim 6, Chen and Dolgov disclose all the subject matters claimed in claim 6, except that the time source is the Global Network Satellite System (GNSS). Alex, in the same field of endeavor, discloses a system comprising modem devices, where a GNSS provides time pulse (clock) to the modems (see paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chen and Dolgov as suggested by Alex in order to provide a highly accurate clock signal to the modem.
Examiner’s Notes:
35 USC § 112 rejection of claims 5 and 24 and statutory type double patenting rejection of claim 29 have been maintained because amendments filed after the Final rejection (submitted on 04/19/2021) have not been entered. 
(2) Response to Argument
Appellant’s Argument: On page 5, lines 7-9 of the Notice of Appeal, the Appellant states that “the Examiner refused to enter the amendment, alleging falsely that no Notice of Appeal had been filed, even though the AF amendment clearly stated that it was being submitted concurrently with a Notice of Appeal”.
Examiner’s Response: The Examiner respectfully disagrees. The Examiner asserts that on form PTOL-303 submitted on 10/21/2021, item # 2 under Notice of Appeal has been checked and the filing date of the Notice of Appeal has been cited there by the Examiner. Furthermore, on the same form, item # 3 under Amendments and the Continuation Sheet of PTOL-303, the examiner has clearly stated that “The proposed amendments filed after a final rejection, but prior to the date of filing a brief will not be entered because they raise new issues that would require further consideration and/or search.” The Examiner on the continuation page of this form has stated that “The scope of claims 24 and 25 has been changed and they require further search and consideration.” The Examiner in the Advisory has never stated that the amendments have not been entered because no Notice of Appeal has been filed.
Appellant’s Argument: On page 7, last paragraph of the Notice of Appeal, the Appellant states “The Examiner incorrectly draws from this disclosure a purported teaching of calculating a one-way delay from the CMTS to the cable modem, but plainly 
Examiner’s Response: The Examiner respectfully disagrees with the Appellant’s argument that there is no indication that the system of Chen is even capable of calculating the claimed one-delay. As to claim 1, Chen discloses a method implemented in a cable modem synchronized to a time source (see paragraphs 0066-0067, clock of the cable modem has been interpreted as a time source that cable modem has been synchronized to), the method comprising: receiving, a message having a time stamp (see paragraph 0067, “a reference time stamp” received from CMTS 110) specifying a send time (see paragraph 0067), from an upstream sending device (i.e., the CMTS device) in a network (see paragraph 0034 and Fig. 7) and based on a reference source (see paragraph 0067, the clock of the CMTS has been interpreted as a reference source for creating the time stamps), and using the time source to determine a receive time at the cable modem (see paragraph 0067, the time at the cable modem is based on the clock of the cable modem); and calculating, a one-way delay from the sending device to the cable modem using the send time and the receive time (see paragraph 0067, the “transmission time from the CMTS 110 to the cable modem 130B” is the one-way delay). 
Appellant’s Argument: Appellant further argues that “in the method of Chen, there is no need at all to “send the value of the one- way delay to an upstream network device” as claimed in both independent claim 1 and independent claim 21. The Examiner acknowledges that this limitation is missing, but indicates that it would be obvious in view of Dolgov to modify Chen to send the one-way delay, from the CMTS to the cable modem, back to the CMTS. The Examiner is incorrect. Like Chen, Dolgov discloses a wireless communications network by which different base stations communicate voice traffic with each other, and as part of that exchange a wireless client or “terminal” such as a telephone may receive a “test messages” with a first time stamp to a base station, and associates the received message with a second time stamp. The terminal then either calculates the one-way delay itself and returns it to the base station, or returns the receipt time stamp to the base station so that the base station can calculate the one-way delay. In either circumstance, there is still no reason to modify Chen to transmit a one-way delay from a cable modem back to a CMTS, because in Chen’s system the CMTS has no need of that information; it is the cable modem that requires the timing information. The Examiner argues that one of ordinary skill in the art would modify Chen to send timing information back to the CMTS so that it can make adjustments for “future transmissions.” But no such adjustments are needed since the cable modem simply uses the information it receives schedule its upstream transmissions in accordance with the MAP message it receives. Even assuming future communications between a cable modem and the CMTS, for say different mini-slots, the procedure would simply start again with a new request for a resource assignment, new time stamps, new difference 
Examiner’s Response: The Examiner respectfully disagrees. Examiner asserts that 
as to claim 1, Chen discloses a method implemented in a cable modem synchronized to a time source (see paragraphs 0066-0067, clock of the cable modem has been interpreted as a time source that cable modem has been synchronized to), the method comprising: receiving, a message having a time stamp (see paragraph 0067, “a reference time stamp” received from CMTS 110) specifying a send time (see paragraph 0067), from an upstream sending device (i.e., the CMTS device) in a network (see paragraph 0034 and Fig. 7) and based on a reference source (see paragraph 0067, the clock of the CMTS has been interpreted as a reference source), and using the time source to determine a receive time at the cable modem (see paragraph 0067, the time at the cable modem is based on the clock of the cable modem); and calculating, a one-way delay from the sending device to the cable modem using the send time and the receive time (see paragraph 0067, the “transmission time from the CMTS 110 to the cable modem 130B” is the one-way delay). Chen discloses all the subject matters claimed in claim 1, except for sending, the value of the one-way delay to an upstream network device. Dolgov, in the same field of endeavor, discloses a communication system comprising a transmitter and a receiver (see the abstract). Dolgov further discloses that the receiver calculates a one-way transmission delay by calculating the difference in time between the transmission time stamp indicated in the received signal and the reception time stamp applied by the receiver (see paragraph 0063). The receiver may subsequently communicate the calculated one-way transmission delay  In response to Appellant’s argument regarding the motivation, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Chen as suggested by Dolgov and send the one-way delay back to the upstream network device (i.e., the CMTS) in order to communicate the amount of the delay with the network device and potentially make adjustments in future transmissions to compensate for the amount of delay. Making adjustments by the transmitter, based on the timing information received from the receiver, is well-known in the art. Furthermore, the Examiner would like to call the attention of the Appellant to the fact that, at least on claim 1, the last limitation of the claim is a broad limitation that merely indicates that the value of the one-way delay is sent to an upstream network device. There is no 
Appellant’s Argument: Furthermore, dependent claim 26 specifies the limitation that “the difference time value quantifies a one-way delay from the network device to the computing device.” As evidenced by the passages of Chen quoted above (Chen paragraph 0067), the cited prior art fails to disclose this limitation.
Examiner’s Response: Examiner respectfully disagrees with the Appellant’s argument that there is no indication that the system of Chen is even capable of calculating the claimed one-delay. As to claim 21, Chen discloses a method comprising: receiving, by a computing device (i.e., a cable modem), a first time from a network device (i.e., a CMTS device), the first time derived from a first timing source in a first domain (see paragraph 0067, where the time stamp received from the CMTS is interpreted as the first time and the clock of the CMTS is interpreted as a first timing source in a first domain); receiving, by the computing device, a second time in a second domain from a second timing source (see paragraph 0067, where the clock of the cable modem is interpreted as a second timing source representing a second time); and calculating, by the computing device, a difference time value between the first time and the second time (see paragraph 0067). Chen discloses all the subject matters claimed in claim 21, except for sending, by the computing device, the difference value to the network device. Dolgov, in the same field of endeavor, discloses a communication system comprising a transmitter  As to claim 26, Chen discloses that the difference time value quantifies a one-way delay from the network device to the computing device (see paragraph 0067).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEILA MALEK/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
Conferees:
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632   
                                                                                                                                                                                                     /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.